Title: To Thomas Jefferson from William Davies, 8 February 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Chesterfield Feby. 8. 1781.

Your several favors came to hand yesterday, but neither the tools nor the taylors are yet arrived. I never knew whose property the tools were, whether public or private, and the taylors, belonging to the State Garrison regiment, are countermanded by Major McGill, as Mr. Thornbury informs me. If it is disagreeable or inconvenient to their officers, I would not wish their men to come, tho’ I do not doubt they would do considerably more here than they did at Warwick. If I was mistaken with respect to the men of Gibson’s and Brent’s regiments, it was an error I was led into by Baron Steuben, who I fancy entertained the same idea. There are some of them now here, and if they are not to belong to the continent, I would wish to get rid of them, excepting only such as are tradesmen. At your Excellency’s request I will send them to any place you may appoint. As for the idea of applying them as garrisons, I do not profess myself a competent judge of its utility. If it is intended they should garrison forts, good men will undoubtedly be necessary; but if they are to be employed only as guards to stores or magazines, a corps of invalids would probably answer every purpose full as well in the interior parts of the country. Many men might be usefully employed in such a corps, whom we are now obliged to discharge. There are officers too, who from their years, infirmities or wounds, might be willing, if properly supported to take charge of such a corps.

There will be wanting for the detachment one marquee, 11 horsemen’s tents and 65 soldiers’ tents. We have exactly 65 here, but no marquee besides mine, nor any horsemen’s tents, and 3 or 4 of the soldiers’ are not so good as I can wish. The only tents that I know of besides, are 21 at Powhatan court house. I beg leave to observe to your Excellency the amazing waste which results from the irregular discharge of the militia. In addition to 230, which were issued by the State quarter masters, there were 108 which were made here and issued on the former and the present calls, but 86 are the whole that I know any thing, exclusive of 28 that were returned to Richmond and the 75 with Col. Green’s detachment.
I have been so exceedingly hurried, that I have not had sufficient time to attend so fully to the clothing arrangements, as I could wish. I would remark that the soldiers pay is so small, and so very badly paid to them, that it would be robbing themselves for the country to over value the cloathing the soldiers may buy: if they are debited at a high price they should be credited at the same rates justice requires it. The plan in contemplation of the Executive is good as far as it goes, tho’ it seems more immediately to have for its object the securing the monies the soldiers may owe for their purchases of cloathing: but this will not answer the purpose fully, and I have therefore taken the liberty to enclose a few obser[v]ations and additions to the plan, with some forms, that, if executed, will have a very advantageous effect.
I think the post of Deputy clothier of too high importance to be left to the Sub-clothier. I think it would be full as well if he was appointed by the Executive upon a recommendation from the officer commanding at the post, where the deputy is to serve. I would beg leave to suggest another matter to your Excellency, that the regimental paymasters, who are our only clothiers, do not hold themselves bound to take charge of any other stores of cloathing than the bounty allowed by Congress, and altho’ they have in general undertaken it for the sake of the soldiers yet perhaps it will be very reluctantly executed, if they receive no kind of compensation for the extra services the proposed plan requires. The allowance of a small gratuity I have great reason to believe, would be amply reimbursed by the great saving which will follow the execution of the design.
I have the honor to be, sir, with the highest respect, Your Excellency’s most humble servt,

William Davies

